Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “a third dielectric layer disposed over the second dielectric layer; and a conductive via extending through the third dielectric layer and the second dielectric layer and coupled to the first conductive feature, and wherein the conductive via includes a bottom surface that extends between the first conductive feature and a side surface of the conductive via, wherein the second dielectric layer extends from the bottom surface of the of the conductive via and along the side surface of the conductive via to a first height above the substrate, [[and]] wherein the first conductive feature extends to a second height above the substrate that is less than the first height, and wherein the third dielectric interfaces with a portion of the second dielectric at a third height above the substrate, the third height being less than the first height” in combination with the remaining disclosed features.
Regarding claim 8, the prior art does not disclose “forming a first material layer on the first conductive feature; forming a first dielectric layer over the first material layer; forming an opening within the first dielectric layer over the first conductive feature; forming a second material layer within the opening; forming a trench that extends through the second material layer to expose the first conductive feature; and forming a conductive via in the trench” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “forming a first material layer directly on the first and second conductive features; forming a first dielectric layer over the first material layer; forming an opening within the first dielectric layer over the first conductive feature while the first material layer covers the second conductive feature, wherein the opening is defined by opposing sidewalls of the first dielectric layer; 4U.S. App. No.: 17/074,369Attorney Docket No.: P20150278US04/24061.3131US04 Response to Office Action dated Dec. 21, 2021Customer No.: 42717 forming a second dielectric material layer within the opening directly on the opposing sidewalls of the first dielectric layer; forming a trench through the second dielectric material layer to a top surface of the first conductive feature; and forming a conductive via in the trench” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899